BUOYANT AUTOMATIC CLEANERS FOR SPAS AND OTHER WATER-CONTAINING VESSELS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/4/22, with respect to the rejection(s) of claim(s) 5-16 under 35 U.S.C. 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 102(a)(1) and 103.
Masito et al. no longer is the primary reference and is only used as a secondary reference to teach points that were not argued in applicant’s response.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 10-12, and 17-23 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hui et al. (US 8510889).
claim 5, Hui et al. teaches an automatic cleaner for a water-containing vessel, comprising: a. a body (120) comprising an inlet port (92) and an outlet (vacuum) (Fig. 8; Col. 4, lines 40-42);
b. an inlet section (40) to a filter (Col. 3, lines 18-19; Fig. 8); and
c. means for scrubbing a (122, 124) surface of the vessel (Fig. 8); and
and in which the means for scrubbing forms (122, 124) a boundary of the inlet port (92), the boundary extending to the inlet section (40) (Fig. 8; see annotated Fig. 8).
Regarding claim 10, Hui et al. teaches in which the means for scrubbing (122, 124) comprises a rotating brush operating to paddle debris into the inlet port (92) as the body moves along the surface of the vessel due to the means for scrubbing forming the boundary of the inlet port (92) (Fig. 8; Col. 4, lines 13-16; Col. 4, lines 25-26; Col. 4, lines 30-31).
Regarding claim 11, Hui et al. teaches in which (a) the body (120) further comprises first (left) and second (right) opposed sides, (b) the body (120) further comprises a first motive (104) element positioned at or to the first side and a second motive element (102) positioned at or to the second side (Fig. 8);
and (c) in use the means for scrubbing (122, 124) is driven at a speed greater than that of the first motive element (104) and the second motive element (102).  Because the scrubber has a smaller diameter than the wheel (about the axis of rotation), the rotational speed for the scrubber will always be greater than that of the motive elements.
Regarding claim 12, Hui et al. teach in which the means for scrubbing (122, 124) comprises (a) a cylindrical core defining a circumference and (b) extensions protruding from and spaced along the circumference (Fig. 8; see annotated Fig. 8).
Regarding claim 17, Hui et al. teach in which the boundary is between a bottom surface of the body and an end of the inlet section (40) (Fig. 8; see annotated Fig. 8).
claim 18, Hui et al. teach an end of the inlet section (40) is spaced apart from a bottom surface of the body (Fig. 8; see annotated Fig. 8).
Regarding claim 19, Hui et al. teach the end of the inlet section (40) is further away from the surface of the vessel than is the bottom surface of the body (Fig. 8; see annotated Fig. 8).
Regarding claim 20, Hui et al. teach in which the end of the inlet section (40) is spaced apart from the bottom surface of the body (Fig. 8; see annotated Fig. 8).
Regarding claim 21, Hui et al. teach an automatic cleaner for a water-containing vessel, comprising: a. a body (120) comprising an inlet (92), an outlet (vacuum), and a bottom surface (Fig. 8; see annotated Fig. 8);
b. at least one scrubber (122, 124) (Fig. 8);
and c. an inlet section (40) fluidly connecting the inlet (92) with a filter of the automatic cleaner, wherein the at least one scrubber (122, 124) forms a boundary of the inlet (92) between the bottom surface of the body and an end of the inlet section (40) (Fig. 8; see annotated Fig. 8; Col. 3, lines 18-19).
Regarding claim 22, Hui et al. teach an automatic cleaner for a water-containing vessel, comprising: a. a body (120) comprising an inlet (92), an outlet (vacuum), and a bottom surface (Fig. 8; see annotated Fig. 8);
b. at least one scrubber (122, 124) (Fig. 8);
and c. an inlet section (40) leading to a filter, wherein the at least one scrubber (122, 124) forms a boundary of the inlet (92) to an end of the inlet section (40), wherein the end of the inlet section (40) is spaced apart from the bottom surface of the body (Fig. 8; see annotated Fig. 8; Col. 3, lines 18-19).
Regarding claim 23, Hui et al. teach in which the end of the inlet section (40) is further away from a surface of the vessel than is the bottom surface of the body (Fig. 8; see annotated Fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 13-16 rejected under 35 U.S.C. 103 as being unpatentable over Hui et al. (US 8510889) in view of Mastio et al. (US 8771504).
Regarding claim 9, Hui et al. teach comprising means for exhausting water (vacuum) from the body (120) through the outlet in a first direction (unspecified) and in which (a) the body (120) further comprises a bottom surface (Fig. 8; see annotated Fig. 8). 
Hui et al. is silent to (b) the first direction forms an acute angle with the surface of the vessel when the body is moving along the surface of the vessel.
Mastio et al. teach an automatic cleaner for a water-containing vessel, comprising: a. a body (1) comprising an inlet section (9) to a filter (11) (Fig. 3);
a means for scrubbing (4) a surface of the vessel (50) (Figs. 2-3);
means for exhausting water (14) from the body (1) through the outlet (10) in a first direction (illustrated by arrow leaving 10) and in which (a) the body (1) further comprises a bottom surface and (b) the first direction forms an acute angle with the surface of the vessel (50) when the body is moving along the surface of the vessel (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the propeller and outlet orientation of Masito et al. with the body of Hui et al., because Masito et al. demonstrates the propeller helps thrust the automatic cleaner forward 
Regarding claim 13, Hui et al. teach the automatic cleaner according to claim 12.
Hui et al. does not disclose the extensions form flexible blades.
Masito et al. teaches a similar automatic cleaner that includes a roller with extensions (41) that form flexible blades (Fig. 1; Col. 8, lines 26-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the flexible blades on the roller taught by Hui et al. because both Masito et al. and Hui et al. teach that the roller is used to assist in removing debris.  By making the extensions flexible, they have more scraping/scrubbing/sweeping ability when traversing an uneven surface or debris that sticks above the vessel surface.
Regarding claim 14, Hui et al. teaches in which the means for scrubbing (122, 124) comprises first and second scrubbers.
Hui et al. does not disclose the second scrubber configured to be driven separately from the first scrubber.
Masito et al. teaches first and second scrubbers (4) (Fig. 1);
the second scrubber configured to be driven separately (20b) from the first scrubber (driven by 20a) (Fig. 4; Col. 8, lines 28-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to separately drive the two scrubbers of Hui et al., as taught by Masito et al., because two separate driving motors allows for: a) redundancy if one motor fails, and b) additional power to the back scrubber if the cleaner becomes stuck on an obstacle.  Further, Hui et al. teaches the scrubbers (rollers) are capable of being drive rollers. 
claim 15, Hui et al. in view of Masito et al. teach first and second caps configured to rotate together with the first and second scrubbers (122, 124) (Hui et al., Fig. 8; see annotated Fig. 5).
Regarding claim 16, Hui et al. in view of Masito et al. teach in which the body (120) has a width and the first and second caps protrude beyond the width to facilitate cleaning of the vessel (Hui et al., Fig. 8; annotated Fig. 5). 


    PNG
    media_image1.png
    400
    621
    media_image1.png
    Greyscale

Hui et al. annotated Fig. 8

    PNG
    media_image2.png
    624
    698
    media_image2.png
    Greyscale

Hui et al. annotated Fig. 5
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached M-TR 6:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723